Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding Claims 1-4 ITO (US 2020/0157768 A1) teaches (Fig 2) work machine comprising: a work device (1A) that has a plurality of front members including an arm (Fig 1) ; a plurality of hydraulic actuators (5-7)  that include an arm cylinder (6) driving the arm (Fig 1)  and that drive the plurality of front members (Fig 1-2); an operation device (45a-b, 46a) that gives instruction on operations of the plurality of hydraulic actuators (5-7)  according to an operation of an operator (Fig 2); a controller (40)  having an actuator control section that controls at least one of the plurality of hydraulic actuators (5-7)  according to velocities of the plurality of hydraulic actuators (5-7)  and a predetermined condition when the operation device (45a-b, 46a) is operated (Fig 2); a posture sensor (50) that senses a physical quantity concerning a posture of the arm (Fig 1) (par. 0051); and an operation amount sensor (52a) that senses a physical quantity concerning an operation amount for the arm (Fig 1)  of operation amounts of the operation device (45a-b, 46a) (par.0053), wherein the controller (40)  includes: a first velocity calculation section (43f) that calculates a first velocity calculated from a sensed value from the operation amount sensor (52a) as a velocity of the arm cylinder (6) (Par.0072). However, Ito remains silent regarding  a second velocity calculation section  that, based on a sensed value from the posture sensor, determines a direction of a load applied to the arm   cylinder by the 56weight of the arm , and, upon determining that the direction of the load is opposite to a driving direction of the arm cylinder, calculates as the velocity of the arm  cylinder a second velocity lower than the first velocity as a velocity of the arm cylinder; and a third velocity calculation section that, upon determining that the direction of the load is same as the driving direction of the arm  cylinder, calculates as the velocity of the arm cylinder a third velocity equal to or higher than the first velocity as a velocity of the arm cylinder.
	Similarly, Mizuochi et al. (US 2014/0121840 A1), Izumi (US 10, 801, 187 B2), and Ahn (US 5,768,810) are all pertinent to applicant’s claimed invention but remain silent on the above missing limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745